Dismissed and Opinion filed August 8, 2002








Dismissed and Opinion filed August 8, 2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-00067-CR
____________
 
DONALD WAYNE LINDSEY, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 263rd District Court
Harris County, Texas
Trial
Court Cause No. 786,244
 

 
M E M O R A N D U M  O P I N I O N
A written request to withdraw the notice of appeal,
personally signed by appellant, has been filed with this Court.  See Tex.
R. App. P. 42.2.  Because this
Court has not delivered an opinion, we grant appellant=s request.
Accordingly, we order the appeal dismissed.  We direct the Clerk of the Court to issue the
mandate of the Court immediately.
 
PER CURIAM
 




Judgment rendered
and Opinion filed August 8, 2002.
Panel consists of
Chief Justice Brister and Justices Hudson and Fowler.
Do not publish ‑
Tex. R. App. P. 47.3(b).